Case: 15-20444      Document: 00513471877         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20444
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CESAR DAMIEN CRUZ SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-77-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Cesar Damien Cruz Sanchez
raises an argument that is foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir.), cert. denied, 136 S. Ct. 533 (2015). In Martinez-
Lugo, 782 F.3d at 204-05, we held that an enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for a prior felony conviction of a drug trafficking offense is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20444    Document: 00513471877     Page: 2   Date Filed: 04/20/2016


                                 No. 15-20444

warranted regardless whether the conviction for the prior offense required
proof of remuneration or commercial activity.
      He also raises an argument that is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that a
federal conviction for conspiracy to commit a drug trafficking offense qualifies
for the § 2L1.2(b)(1)(A)(i) enhancement.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2